  Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 1 of 15 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS



ANTHONY CAIRNS,                                      )
                                                     )
                              Plaintiff,             )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
LRIC LEWISVILLE, L.P.,                               )
                                                     )
                              Defendant.             )

                                           COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, LRIC LEWISVILLE, L.P., pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this

Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

LRIC LEWISVILLE, L.P., failure to remove physical barriers to access and violations of Title

III of the ADA.

                                             PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                1
   Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 2 of 15 PageID #: 2




performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.     Plaintiff uses a wheelchair for mobility purposes.

        6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.     Defendant, LRIC LEWISVILLE, L.P. (hereinafter “LRIC LEWISVILLE, L.P.”)

is a Texas limited partnership that transacts business in the State of Texas and within this judicial

district.

        8.     Defendant, LRIC LEWISVILLE, L.P., may be properly served with process via

its registered agent for service, to wit: c/o Tabb Neblett, Registered Agent, 4311 Oak Lawn,

Suite 540, Dallas, TX 75219.

                                  FACTUAL ALLEGATIONS

        9.     On or about November 3, 2020, Plaintiff was a customer at “Fred’s Downtown

Philly,” a business located at 724 W. Main Street, Lewisville, TX 75067, referenced herein as

“Fred’s”. See Receipt attached as Exhibit 1. See also photo of Plaintiff attached as Exhibit 2.

        10.    Defendant, LRIC LEWISVILLE, L.P., is the owner or co-owner of the real

property and improvements that Fred’s is situated upon and that is the subject of this action,



                                                 2
  Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 3 of 15 PageID #: 3




referenced herein as the “Property.”

       11.     Defendant, LRIC LEWISVILLE, L.P., as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, LRIC LEWISVILLE, L.P., and a tenant allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and the tenant and does not abrogate the Defendant’s requirement to

comply with the ADA for the entire Property it owns, including the interior portions of the

Property which are public accommodations. See 28 CFR § 36.201(b).

       12.     Plaintiff’s access to Fred’s and the Property, located at 724 W. Main Street,

Lewisville, TX 75067, Denton County Property Appraiser’s property identification numbers

74584, 771112, 74597 and 771113 (“the Property”), and/or full and equal enjoyment of the

goods, services, foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of his disabilities, and he will be denied and/or

limited in the future unless and until Defendant is compelled to remove the physical barriers to

access and correct the ADA violations that exist at the Property, including those set forth in this

Complaint.

       13.     Plaintiff lives 14 miles from the Property.

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a



                                                 3
  Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 4 of 15 PageID #: 4




return customer as well as for Advocacy Purposes, but does not intend to re-expose himself to

the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and



                                                  4
  Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 5 of 15 PageID #: 5




       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of


                                                5
  Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 6 of 15 PageID #: 6




$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit his access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       28.     Defendant, LRIC LEWISVILLE, L.P., has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       29.     Defendant, LRIC LEWISVILLE, L.P., will continue to discriminate against



                                                6
  Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 7 of 15 PageID #: 7




Plaintiff and others with disabilities unless and until Defendant, LRIC LEWISVILLE, L.P., is

compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     In front of Unit 160, the access aisle to the accessible parking space is not level

                due to the presence of an accessible ramp in the access aisle in violation of

                Section 502.4 of the 2010 ADAAG standards. This violation would make it

                dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

                the Property.

        (ii)    In front of Unit 160, the accessible curb ramp is improperly protruding into the

                access aisle of the accessible parking space in violation of Section 406.5 of the

                2010 ADAAG Standards. This violation would make it difficult and dangerous

                for Plaintiff to exit/enter their vehicle.

        (iii)   In front of Unit 160, the ground surfaces of one the accessible spaces have

                vertical rises in excess of ¼ (one quarter) inch in height, are not stable or slip

                resistant, have broken or unstable surfaces or otherwise fail to comply with

                Sections 302 and 303 of the 2010 ADAAG standards. This violation would make

                it dangerous and difficult for Plaintiff to access the units of the Property.



                                                    7
Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 8 of 15 PageID #: 8




   (iv)     In front of Unit 160, the accessible ramp side flares have a slope in excess of 1:10

            in violation of Section 406.3 of the 2010 ADAAG standards. This violation would

            make it dangerous and difficult for Plaintiff to access the units of the Property.

   (v)      On the other side of Unit 160, there is at least one accessible parking space that

            does not have a marked access aisle in violation of Section 502.3.3 of the 2010

            ADAAG standards. This violation would make it dangerous and difficult for

            Plaintiff to access the accessible entrances of the Property.

   (vi)     On the other side of Unit 160, the Property has an accessible ramp leading from

            the accessible parking space to the accessible entrances with a slope exceeding

            1:12 in violation of Section 405.2 of the 2010 ADAAG standards. This violation

            would make it dangerous and difficult for Plaintiff to access the units of the

            Property.

   (vii)    On the other side of Unit 160, the Property lacks an accessible route from

            accessible parking spaces to the accessible entrance of the Property in violation of

            Section 208.3.1 of the 2010 ADAAG standards. This violation would make it

            difficult for Plaintiff to access the units of the Property.

   (viii)   Near Unit 160, the access aisle to the accessible parking space is not level due to

            the presence of an accessible ramp in the access aisle in violation of Section 502.4

            of the 2010 ADAAG standards. This violation would make it dangerous and

            difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

   (ix)     Near Unit 160, the accessible curb ramp is improperly protruding into the access

            aisle of the accessible parking space in violation of Section 406.5 of the 2010




                                               8
Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 9 of 15 PageID #: 9




            ADAAG Standards. This violation would make it difficult and dangerous for

            Plaintiff to exit/enter their vehicle.

   (x)      Near Unit 160, the Property has an accessible ramp that lacks finished edges or

            edge protection and/or is otherwise in violation of Section 405.9 of the 2010

            ADAAG standards. This violation would make it difficult for Plaintiff to access

            the units of the Property.

   (xi)     Adjacent to 24-Hour Fitness, there are two accessible parking spaces that are

            missing proper identification signs in violation of Section 502.6 of the 2010

            ADAAG standards. This violation would make it difficult for Plaintiff to locate an

            accessible parking space.

   (xii)    Adjacent to 24-Hour Fitness, there are two accessible parking spaces, as well as

            the associated access aisle, have a slope in excess of 1:48 in violation of Section

            502.4 of the 2010 ADAAG standards and are not level. This violation would

            make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

            parked at the Property.

   (xiii)   Adjacent to 24-Hour Fitness, the Property has an accessible ramp leading from

            the accessible parking space to the accessible entrances with a slope exceeding

            1:12 in violation of Section 405.2 of the 2010 ADAAG standards. This violation

            would make it dangerous and difficult for Plaintiff to access the units of the

            Property.

   (xiv)    Across the vehicular way from 24-Hour Fitness, there are four accessible parking

            spaces that are not located on the shortest distance to the accessible route leading

            to the accessible entrances in violation of Section 208.3.1 of the 2010 ADAAG



                                                9
Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 10 of 15 PageID #: 10




            Standards. This violation would make it difficult for Plaintiff to access the units of

            the Property.

    (xv)    Across the vehicular way from 24-Hour Fitness, there are four accessible parking

            spaces that lack an accessible route from accessible parking spaces to the

            accessible entrance of the Property in violation of Section 208.3.1 of the 2010

            ADAAG standards. This violation would make it difficult for Plaintiff to access

            the units of the Property.

    (xvi)   Across the vehicular way from 24-Hour Fitness, the walking surfaces of the

            accessible route have a slope in excess of 1:20 in violation of Section 403.3 of the

            2010 ADAAG standards. This violation would make it dangerous and difficult for

            Plaintiff to access the units of the Property. As the accessible route is in excess of

            1:20, it is considered an accessible ramp, moreover, it has a total rise greater than

            six (6) inches, yet does not have handrails in compliance with Section 505 of the

            2010 ADAAG standards, this is a violation of Section 405.8 of the 2010 ADAAG

            Standards. This violation would make it difficult for Plaintiff to access the units

            of the Property.

    (xvii) Between Kato Fashion and 24-Hour Fitness, there are two accessible parking

            spaces that are missing proper identification signs in violation of Section 502.6 of

            the 2010 ADAAG standards. This violation would make it difficult for Plaintiff to

            locate an accessible parking space.

    (xviii) In front of Kato Fashion, there is one accessible parking space that does not have

            a marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG




                                             10
Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 11 of 15 PageID #: 11




            standards. This violation would make it dangerous and difficult for Plaintiff to

            access the accessible entrances of the Property.

    (xix)   In front of Kato Fashion, there is one accessible parking space that is not located

            on the shortest distance to the accessible route leading to the accessible entrances

            in violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation

            would make it difficult for Plaintiff to access the units of the Property.

    (xx)    There are two accessible parking spaces that do not have a marked access aisle in

            violation of Section 502.3.3 of the 2010 ADAAG standards. This violation would

            make it dangerous and difficult for Plaintiff to access the accessible entrances of

            the Property.

    (xxi)   There is an accessible parking space that is missing a proper identification sign in

            violation of Section 502.6 of the 2010 ADAAG standards. This violation would

            make it difficult for Plaintiff to locate an accessible parking space.

    (xxii) Directly in front of Unit 300, the Property has an accessible ramp leading from

            the accessible parking space to the accessible entrances with a slope exceeding

            1:12 in violation of Section 405.2 of the 2010 ADAAG standards. This violation

            would make it dangerous and difficult for Plaintiff to access the units of the

            Property.

    (xxiii) Directly in front of Unit 300, due to the presence of cracked pavement, the

            vertical rise at the base of the accessible ramp that is in excess of a ¼ of an inch,

            in violation of Sections 303.2 and 405.4 of the 2010 ADAAG standards. This

            violation would make it dangerous and difficult for Plaintiff to access public

            features of the Property.



                                              11
 Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 12 of 15 PageID #: 12




       (xxiv) In front of Unit 366, there are two accessible parking spaces that are missing

               proper identification signs in violation of Section 502.6 of the 2010 ADAAG

               standards. This violation would make it difficult for Plaintiff to locate an

               accessible parking space.

       (xxv) Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.     All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, LRIC

LEWISVILLE, L.P., has the financial resources to make the necessary modifications since all

four parcels are collectively valued in excess of $5,800,000 according to the Property Appraiser

website.



                                                12
 Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 13 of 15 PageID #: 13




         37.     The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

         38.     Upon information and good faith belief, the Property have been altered since

2010.

         39.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

         40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

LRIC LEWISVILLE, L.P., is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

         41.     Plaintiff’s requested relief serves the public interest.

         42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, LRIC LEWISVILLE, L.P.

         43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, LRIC LEWISVILLE, L.P., pursuant to 42 U.S.C. §§ 12188 and

12205.

         44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, LRIC

LEWISVILLE, L.P., to modify the Property to the extent required by the ADA.

         WHEREFORE, Plaintiff prays as follows:



                                                   13
Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 14 of 15 PageID #: 14




    (a)   That the Court find Defendant, LRIC LEWISVILLE, L.P., in violation of the

          ADA and ADAAG;

    (b)   That the Court issue a permanent injunction enjoining Defendant, LRIC

          LEWISVILLE, L.P., from continuing their discriminatory practices;

    (c)   That the Court issue an Order requiring Defendant, LRIC LEWISVILLE, L.P., to

          (i) remove the physical barriers to access and (ii) alter the subject Property to

          make it readily accessible to and useable by individuals with disabilities to the

          extent required by the ADA;

    (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

          and costs; and




                                          14
Case 4:21-cv-00036-SDJ Document 1 Filed 01/15/21 Page 15 of 15 PageID #: 15




    (e)   That the Court grant such further relief as deemed just and equitable in light of the

          circumstances.

                                        Dated: January 15, 2021.

                                        Respectfully submitted,

                                        Law Offices of
                                        THE SCHAPIRO LAW GROUP, P.L.

                                        /s/ Douglas S. Schapiro
                                        Douglas S. Schapiro, Esq.
                                        State Bar No. 54538FL
                                        Attorney-in-Charge of Plaintiff
                                        The Schapiro Law Group, P.L.
                                        7301-A W. Palmetto Park Rd., #100A
                                        Boca Raton, FL 33433
                                        Tel: (561) 807-7388
                                        Email: schapiro@schapirolawgroup.com


                                        ATTORNEYS FOR PLAINTIFF
                                        ANTHONY CAIRNS




                                           15
